DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the amendment filed on 12/02/2020. Claims 5-7 are pending in the application. Claims 1-4 have been cancelled. Claims 5-7 are recently added.
Specification
The substitute specification filed 12/02/2020 has not been entered because it conforms to 37 CFR 1.125(b) and (c).
Objections Withdrawn
 	Applicant’s arguments, see p 4-6, filed on 12/02/2020, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies (US 2014/0358289).
 	The recitation “agricultural irrigation” is considered to be a name given the claimed device relative to its intended use. From M.P.E.P. §2111.02 (II):

 	As evidenced by the explanation given below, the claimed structure finds their equivalents in the reference(s) applied. As such the system of Davies is readable as an “a system of agricultural irrigation”.
With regards to claim 1:
Davies discloses (refer to Fig. 1 below and [0038]-[0040]) a system (100) of agricultural irrigation in which water input pressure is adjusted to a preset water output pressure, comprising: 
a pressure sensitive irrigation apparatus (71) comprising:
a water inlet (114), a water outlet (116) and a pressure regulator (102), the pressure regulator further comprising:
a plunger (122) connected to a first diaphragm face and when the diaphragm (126) is displaced in one direction the plunger is configured to restrict the water flow at the water inlets and reduce water output pressure and when the diaphragm is displaced in an opposite direction the plunger is configured to derestrict the water flow at the water inlets and increase water output pressure (see[0038]-[0039]),

wherein said system of agricultural irrigation comprises the following steps (see[0038]-[0040]): 
the pressure control chamber (152) is at the preset water outlet pressure,
if the water inlet pressure is greater than the preset water pressure the diaphragm displaces the plunger in a direction such that the water flow at the water inlets is restricted until the water outlet pressure (from sensor (106)) matches the preset water pressure, 
if the water inlet pressure is less than the preset water outlet pressure the diaphragm displaces the plunger in a direction such that the water flow at the water inlets is derestricted until the water outlet pressure  (from sensor (106)) matches the preset water pressure.
In making and/or using the system of Davies, one would necessary perform the method of claim 5.
With regards to claim 6:
Davies discloses the method of agricultural irrigation as defined in claim 5, further comprising the pressure control chamber pressure being supplied from the group consisting of pressurized: air, water, oil, other liquid, or other gas (from port 144).
With regards to claim 7:
 	Davies discloses (see [0035]-[0037]) method of agricultural irrigation as defined in claim 5, further comprising a remote control system, the system comprising an electronic control board (154) and an electronic pressure sensor (106), one or more solenoid valves (136, 138) for pressure reduction operably connected to the pressure control chamber (152) and one or 
 	the remote control system operates with the following steps:
 	the control board (154) is adjusted to a preset pressure value, the pressure sensor (106) reads the current pressure in the pressure control chamber and reports the pressure to the control board,
if the chamber pressure is above the preset value the control board opens the solenoid valves for pressure reduction until the chamber pressure equals the preset value, and
 	if the pressure in the chamber is below the preset value the control board opens the solenoid valves for pressure increase until the chamber pressure equals the preset value.

    PNG
    media_image1.png
    872
    829
    media_image1.png
    Greyscale

Fig. 1
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753